                      Case 19-26043-MAM         Doc 130     Filed 07/29/20    Page 1 of 2




         ORDERED in the Southern District of Florida on July 28, 2020.




                                                            Mindy A. Mora, Judge
                                                            United States Bankruptcy Court
_____________________________________________________________________________




                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                       West Palm Beach Division
                                         www.flsb.uscourts.gov

        In Re:                                                     Case No. 19-26043-MAM
                                                                   Chapter 11

        LITESTREAM HOLDINGS, LLC

              Debtor.
        ___________________________________/

          ORDER DENYING DEBTOR’S EMERGENCY MOTION TO USE CASH COLLATERAL
                  OF BANK UNITED, N.A. ON AN INTERIM BASIS [ECF NO. 7]

                 THIS CAUSE came before the Court for a preliminary hearing on December 5, 2019 at

        11:30 a.m., for a second interim hearing on January 10, 2020 at 1:30 p.m., for a third interim

        hearing on February 25, 2020 at 2:00 p.m., for a fourth interim hearing on April 14, 2020 at 1:30

        p.m., for a fifth interim hearing on June 25, 2020 at 10:00 a.m., and a sixth interim hearing on
              Case 19-26043-MAM          Doc 130      Filed 07/29/20     Page 2 of 2




July 21, 2020 at 1:30 p.m. in West Palm Beach, Florida upon the Debtor’s Emergency Motion to

Use Cash Collateral of Bank United, N.A. [ECF No. 7] (the “Motion”). Adequate notice of the

hearing was given under the circumstances. The Court having reviewed the record and having

heard the argument of counsel, good cause being shown, and being otherwise fully advised in the

premises, does hereby

       ORDER and ADJUDGE as follows:

       1.       The Motion is DENIED to the extent set forth herein.

       2.       The Debtor’s assets of the business have been sold and it is no longer necessary

for the debtor to use cash collateral.

                                                ###

Submitted by:

Robert Furr, Esq.
Furr and Cohen, P.A.
Attorney for Debtor
2255 Glades Road, Suite 301E
Boca Raton, FL 33431
(561)395-0500/(561)338-7432 fax
e-mail: rfurr@furrcohen.com
Florida Bar No. 210854

Robert C. Furr, Esq. shall serve a copy of the signed order on all parties listed on the official court
matrix and file with the court a certificate of service conforming with Local Rule 2002-1(F).




                                                 2
